Citation Nr: 0824527	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran was a Philippine Scout who served from December 
1939 to June 1946.  He died in January 1991.  The appellant 
is seeking entitlement to benefits as the veteran's surviving 
spouse.  

The initial claim for death benefits was filed by the 
appellant in January 1991, at which time she stated she was 
not claiming that the veteran's death was service-connected.  
She was granted non-service-connected death pension, which 
she received until her status as surviving spouse was revoked 
in May 2000.  

In November 1996, the appellant filed a claim for DIC 
benefits, asserting that the veteran's death had been due to 
service-connected disability.  She also filed an additional 
claim, in May 1997, for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151, asserting that the veteran's death in the Veterans 
Memorial Medical Center warranted benefits under that law.  
In a rating action dated in September 1997, the RO denied 
entitlement to service connection for cause of the veteran's 
death and DIC benefits pursuant to 38 U.S.C.A. § 1151.  The 
appellant subsequently submitted a timely notice of 
disagreement and substantive appeal as to the September 1997 
rating decision.

In January 2000, the Board remanded the cause-of-death and 
section-1151 claims for additional development, as it had 
been determined that the appellant had been married prior to 
her marriage to the veteran.  After additional development 
was conducted, the RO issued an Administrative Decision in 
May 2000, which found that the appellant had not been 
properly married to the veteran, and thus could not file a 
claim for benefits as the veteran's surviving spouse.  After 
additional evidence was submitted, the RO reconsidered the 
claim in July 2001 and confirmed its decision that the 
appellant was not the surviving spouse of the veteran.  The 
appellant submitted her notice of disagreement in March 2002 
and substantive appeal in June 2003.  

On her June 2003 substantive appeal, the appellant requested 
a Board hearing in Washington, DC.  She had also requested a 
personal hearing at the RO.  However, in May 2005, she 
withdrew all requests for hearings and requested that her 
case be returned to the Board.  

In October 2005, the Board determined that the appellant is 
not the surviving spouse of the veteran and is, thus, not 
eligible to receive benefits based upon the death of the 
veteran.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  After 
litigation of the issues on appeal, the CAVC issued a 
Memorandum Decision, dated in November 2007, which remanded 
the appellant's claim for reasons which will be further 
explained herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  

REMAND

The appellant has asserted that she is entitled to VA 
benefits as the surviving spouse of the veteran.  

"Surviving spouse" means a person of the opposite sex whose 
"marriage" to the veteran is valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, and who was the spouse of the veteran at 
the time of the veteran's death and (a) lived with him 
continuously from the date of marriage until his death, 
except where there was a separation that was due to the 
misconduct of the veteran without fault of the spouse and (b) 
except as provided in § 3.55, has not remarried or lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.1(j), 3.50.


In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

The evidentiary record contains a marriage contract which 
reflects that the appellant and veteran were married on 
October [redacted], 1988, in Las Pinas, Metro Manila.  Although the 
marriage contract lists both the appellant and veteran as 
single, the record contains competent evidence which 
indicates that the appellant was still married to another 
individual when she married the veteran.  

In this context, an investigation conducted in 1982 to 
establish paternity of the appellant's daughter revealed that 
the appellant had been married before, to F. DeR.  The 
evidentiary record contains a marriage certificate which 
indicates that the appellant and F. DeR. were married on 
February [redacted], 1960, in Cobu City, Cobu.  Although the 
appellant has argued that her marriage to F. DeR. was void 
from the beginning, the RO issued an administrative decision 
in May 2000, which found that there was no proof that the 
appellant's marriage to F. DeR. was terminated by death or 
divorce and she was, therefore, still validly married to F. 
DeR. when she married the veteran in October 1988.  As a 
result, the RO found that the appellant is not the veteran's 
surviving spouse because her marriage to the veteran was 
invalid due to the pre-existing legal impediment of her 
prior, undissolved marriage.  

As noted, the Board issued a decision in October 2005 which 
also determined that the appellant is not the veteran's 
surviving spouse.  However, in its November 2007 decision, 
the CAVC found that the Board did not consider the provisions 
of 38 C.F.R. § 3.52 in denying the appellant's claim.  

The law provides that, where an attempted marriage of a 
claimant to a veteran is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, an attempted marriage will 
be "deemed valid" if:  (a) the attempted marriage occurred 
one year or more before the veteran died; (b) the claimant 
entered into the marriage without knowledge of the 
impediment; (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 U.S.C.A. § 501; 38 C.F.R. § 3.205(c).

The Court has issued pertinent directives in Colon v. Brown, 
9 Vet. App 104 (1996).  Specifically, in cases such as the 
appellant's, the appellant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of a legal impediment to 
the marriage.  In general, the Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid marriage could be deemed valid.  See also VAOPGCPREC 
58-91 (June 17, 1991).  

In this case, the evidence shows the appellant and veteran 
participated in a marriage ceremony more than one year prior 
to his death in 1991, and that a child was born to the 
appellant and veteran, in April 1978, before they were 
married.  The evidence also shows that the appellant 
cohabitated with the veteran continuously from the date of 
marriage until he died in 1991, and the Board notes that no 
one other than the appellant has filed a claim as the 
veteran's legal surviving spouse.  

There remains, however, a question as to whether the 
appellant entered into her marriage with the veteran without 
knowledge of the legal impediment of her prior, undissolved 
marriage.  In this regard, the Board notes that, while the 
appellant has consistently argued that her marriage to F. 
DeR. was invalid, she has not submitted a signed statement 
pursuant to 38 C.F.R. § 3.205(c), indicating that she did not 
have knowledge that remaining married to a prior spouse would 
constitute a legal impediment to her marriage to the veteran.  
In fact, it does not appear that the appellant was advised of 
the requirements for establishing a "deemed valid marriage" 
or that she could submit a statement as to her knowledge of 
the legal impediment.  Therefore, the Board finds a remand is 
necessary in order to give the appellant an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c).  

Although it may appear anomalous for the appellant to contend 
that she entered into marriage with the veteran without being 
aware of her own already subsisting marriage to another 
person, the Court's decision requires that issue to be 
addressed, and that is now the law of the case in this 
matter.  For the foregoing reasons, the Board concludes that 
this case must be remanded to the RO to ensure compliance 
with the CAVC remand.  

Accordingly, the case is REMANDED for the following action:

1.	Notify the appellant of what evidence 
is required to establish the existence 
of a "valid" and "deemed valid" 
marriage under 38 C.F.R. §§ 3.52 and 
3.205, and of the need to submit a 
certified statement of the details 
(dates and places) of the dissolution 
of any prior marriages.  

2.	Undertake any further development 
indicated by any response received from 
the appellant.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

